 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9

10     J.R., a minor, by and through her
       guardian ad litem, Janelle                 Case No.: 2:17-cv-04304-JAK (FFMx)
11
       McCammack et al.,
12                                                STIPULATED PROTECTIVE
                    Plaintiff,                    ORDER
13

14
              v.

15    OXNARD SCHOOL DISTRICT, et al.
16                  Defendant.
17

18      1.     A. PURPOSES AND LIMITATIONS
19      Discovery in this action is likely to involve production of confidential,
20   proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may
22   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
23   enter the following Stipulated Protective Order. The parties acknowledge that this
24   Order does not confer blanket protections on all disclosures or responses to
25   discovery and that the protection it affords from public disclosure and use extends
26   only to the limited information or items that are entitled to confidential treatment
27   under the applicable legal principles. The parties further acknowledge, as set forth in
28   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 2   procedures that must be followed and the standards that will be applied when a party
 3   seeks permission from the court to file material under seal.
 4         B. GOOD CAUSE STATEMENT
 5         This action is likely to involve protected health information, educational
 6   records of minors and/or proprietary information for which special protection from
 7   public disclosure and from use for any purpose other than prosecution of this action
 8   is warranted. Such confidential and proprietary materials and information consist
 9   of, among other things, student education records, health records and information
10   related to students’ disabilities (including information implicating privacy rights of
11   third parties), information otherwise generally unavailable to the public, or which
12   may be privileged or otherwise protected from disclosure under state or federal
13   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
14   flow of information, to facilitate the prompt resolution of disputes over
15   confidentiality of discovery materials, to adequately protect information the parties
16   are entitled to keep confidential, to ensure that the parties are permitted reasonable
17   necessary uses of such material in preparation for and in the conduct of trial, to
18   address their handling at the end of the litigation, and serve the ends of justice, a
19   protective order for such information is justified in this matter. It is the intent of the
20   parties that information will not be designated as confidential for tactical reasons
21   and that nothing be so designated without a good faith belief that it has been
22   maintained in a confidential, non-public manner, and there is good cause why it
23   should not be part of the public record of this case.
24   2.    DEFINITIONS
25         2.1    Action: this pending federal lawsuit.
26         2.2    Challenging Party: a Party or Non-Party that challenges the
27   designation of information or items under this Order.
28   ///
                                                 2
 1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for
 3   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 4   the Good Cause Statement.
 5          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 6   their support staff).
 7          2.5    Designating Party: a Party or Non-Party that designates information or
 8   items that it produces in disclosures or in responses to discovery as
 9   “CONFIDENTIAL.”
10          2.6    Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery in this matter.
14          2.7    Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17          2.8    House Counsel: attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20          2.9    Non-Party: any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this action.
22          2.10 Outside Counsel of Record: attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action and
24   have appeared in this Action on behalf of that party or are affiliated with a law firm
25   which has appeared on behalf of that party, and includes support staff.
26          2.11 Party: any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28   support staffs).
                                                 3
 1         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 2   Discovery Material in this Action.
 3         2.13 Professional Vendors: persons or entities that provide litigation
 4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 6   and their employees and subcontractors.
 7         2.14 Protected Material: any Disclosure or Discovery Material that is
 8   designated as “CONFIDENTIAL.”
 9         2.15 Receiving Party: a Party that receives Disclosure or Discovery
10   Material from a Producing Party.
11   3.    SCOPE
12         The protections conferred by this Stipulation and Order cover not only
13   Protected Material (as defined above), but also (1) any information copied or
14   extracted from Protected Material; (2) all copies, excerpts, summaries, or
15   compilations of Protected Material; and (3) any testimony, conversations, or
16   presentations by Parties or their Counsel that might reveal Protected Material.
17         Any use of Protected Material at trial shall be governed by the orders of the
18   trial judge. This Order does not govern the use of Protected Material at trial.
19   4.    DURATION
20         Even after final disposition of this litigation, the confidentiality obligations
21   imposed by this Order shall remain in effect until a Designating Party agrees
22   otherwise in writing or a court order otherwise directs. Final disposition shall be
23   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
24   or without prejudice; and (2) final judgment herein after the completion and
25   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
26   including the time limits for filing any motions or applications for extension of time
27   pursuant to applicable law.
28   ///
                                                4
 1
     5.    DESIGNATING PROTECTED MATERIAL

 2
           5.1         Exercise of Restraint and Care in Designating Material for Protection.
 3
     Each Party or Non-Party that designates information or items for protection under this
 4
     Order must take care to limit any such designation to specific material that qualifies
 5
     under the appropriate standards. The Designating Party must designate for protection
 6
     only those parts of material, documents, items, or oral or written communications that
 7
     qualify so that other portions of the material, documents, items, or communications
 8
     for which protection is not warranted are not swept unjustifiably within the ambit of
 9
     this Order.
10
           Mass, indiscriminate, or routinized designations are prohibited. Designations
11
     that are shown to be clearly unjustified or that have been made for an improper
12
     purpose (e.g., to unnecessarily encumber the case development process or to impose
13
     unnecessary expenses and burdens on other parties) may expose the Designating Party
14
     to sanctions.
15
           If it comes to a Designating Party’s attention that information or items that it
16
     designated for protection do not qualify for protection, that Designating Party must
17
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
18
           5.2         Manner and Timing of Designations. Except as otherwise provided in
19
     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21
     under this Order must be clearly so designated before the material is disclosed or
22
     produced.
23
           Designation in conformity with this Order requires:
24
                 (a)     for information in documentary form (e.g., paper or electronic
25
     documents, but excluding transcripts of depositions or other pretrial or trial
26
     proceedings), that the Producing Party affix at a minimum, the legend
27
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
28
                                                   5
 1   contains protected material. If only a portion or portions of the material on a page
 2   qualifies for protection, the Producing Party also must clearly identify the protected
 3   portion(s) (e.g., by making appropriate markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and before
 7   the designation, all of the material made available for inspection shall be deemed
 8   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 9   copied and produced, the Producing Party must determine which documents, or
10   portions thereof, qualify for protection under this Order. Then, before producing the
11   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
12   to each page that contains Protected Material. If only a portion or portions of the
13   material on a page qualifies for protection, the Producing Party also must clearly
14   identify the protected portion(s) (e.g., by making appropriate markings in the
15   margins).
16               (b) for testimony given in depositions that the Designating Party identify
17   the Disclosure or Discovery Material on the record, before the close of the deposition
18   all protected testimony.
19               (c) for information produced in some form other than documentary and for
20   any other tangible items, that the Producing Party affix in a prominent place on the
21   exterior of the container or containers in which the information is stored the legend
22   “CONFIDENTIAL.” If only a portion or portions of the information warrants
23   protection, the Producing Party, to the extent practicable, shall identify the protected
24   portion(s).
25         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
26   failure to designate qualified information or items does not, standing alone, waive the
27   Designating Party’s right to secure protection under this Order for such material.
28   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                6
 1   efforts to assure that the material is treated in accordance with the provisions of this
 2   Order.
 3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1    Timing of Challenges.      Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 8   resolution process under Local Rule 37.1 et seq.
 9         6.3    The burden of persuasion in any such challenge proceeding shall be on
10   the Designating Party. Frivolous challenges, and those made for an improper purpose
11   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
12   expose the Challenging Party to sanctions. Unless the Designating Party has waived
13   or withdrawn the confidentiality designation, all parties shall continue to afford the
14   material in question the level of protection to which it is entitled under the Producing
15   Party’s designation until the Court rules on the challenge.
16

17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1    Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this
20   Action only for prosecuting, defending, or attempting to settle this Action. Such
21   Protected Material may be disclosed only to the categories of persons and under the
22   conditions described in this Order. When the Action has been terminated, a Receiving
23   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
28   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                7
 1   Receiving    Party    may    disclose    any    information    or   item    designated
 2   “CONFIDENTIAL” only to:
 3            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 4   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 5   to disclose the information for this Action;
 6            (b) the officers, directors, and employees (including House Counsel) of the
 7   Receiving Party to whom disclosure is reasonably necessary for this Action;
 8            (c) Experts (as defined in this Order) of the Receiving Party to whom
 9   disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11            (d) the court and its personnel;
12            (e) court reporters and their staff;
13            (f) professional jury or trial consultants, mock jurors, and Professional
14   Vendors to whom disclosure is reasonably necessary for this Action and who have
15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16            (g) the author or recipient of a document containing the information or a
17   custodian or other person who otherwise possessed or knew the information;
18            (h) during their depositions, witnesses, and attorneys for witnesses, in the
19   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
21   not be permitted to keep any confidential information unless they sign the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
23   agreed by the Designating Party or ordered by the court. Pages of transcribed
24   deposition testimony or exhibits to depositions that reveal Protected Material may be
25   separately bound by the court reporter and may not be disclosed to anyone except as
26   permitted under this Stipulated Protective Order; and
27            (i) any mediator or settlement officer, and their supporting personnel,
28   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                 8
 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2   OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6             (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order;
 8             (b) promptly notify in writing the party who caused the subpoena or order
 9   to issue in the other litigation that some or all of the material covered by the subpoena
10   or order is subject to this Protective Order. Such notification shall include a copy of
11   this Stipulated Protective Order; and
12             (c) cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with
15   the subpoena or court order shall not produce any information designated in this action
16   as “CONFIDENTIAL” before a determination by the court from which the subpoena
17   or order issued, unless the Party has obtained the Designating Party’s permission. The
18   Designating Party shall bear the burden and expense of seeking protection in that court
19   of its confidential material and nothing in these provisions should be construed as
20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
21   directive from another court.
22   9.    A    NON-PARTY’S          PROTECTED        MATERIAL        SOUGHT        TO    BE
23   PRODUCED IN THIS LITIGATION
24             (a) The terms of this Order are applicable to information produced by a
25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
26   produced by Non-Parties in connection with this litigation is protected by the
27   remedies and relief provided by this Order. Nothing in these provisions should be
28   construed as prohibiting a Non-Party from seeking additional protections.
                                                9
 1             (b) In the event that a Party is required, by a valid discovery request, to
 2   produce a Non-Party’s confidential information in its possession, and the Party is
 3   subject to an agreement with the Non-Party not to produce the Non-Party’s
 4   confidential information, then the Party shall:
 5                (1) promptly notify in writing the Requesting Party and the Non-Party
 6   that some or all of the information requested is subject to a confidentiality agreement
 7   with a Non-Party;
 8                (2) promptly provide the Non-Party with a copy of the Stipulated
 9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                (3) make the information requested available for inspection by the Non-
12   Party, if requested.
13             (c) If the Non-Party fails to seek a protective order from this court within
14   14 days of receiving the notice and accompanying information, the Receiving Party
15   may produce the Non-Party’s confidential information responsive to the discovery
16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
17   not produce any information in its possession or control that is subject to the
18   confidentiality agreement with the Non-Party before a determination by the court.
19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
20   of seeking protection in this court of its Protected Material.
21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27   persons to whom unauthorized disclosures were made of all the terms of this Order,
28   ///
                                                10
 1   and (d) request such person or persons to execute the “Acknowledgment and
 2   Agreement to Be Bound” that is attached hereto as Exhibit A.
 3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4   PROTECTED MATERIAL
 5         When a Producing Party gives notice to Receiving Parties that certain
 6   inadvertently produced material is subject to a claim of privilege or other protection,
 7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 9   may be established in an e-discovery order that provides for production without prior
10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
11   parties reach an agreement on the effect of disclosure of a communication or
12   information covered by the attorney-client privilege or work product protection, the
13   parties may incorporate their agreement in the stipulated protective order submitted
14   to the court.
15   12.   MISCELLANEOUS
16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17   person to seek its modification by the Court in the future.
18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
19   Protective Order no Party waives any right it otherwise would have to object to
20   disclosing or producing any information or item on any ground not addressed in this
21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
22   ground to use in evidence of any of the material covered by this Protective Order.
23         12.3 Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
25   only be filed under seal pursuant to a court order authorizing the sealing of the specific
26   Protected Material at issue. If a Party's request to file Protected Material under seal is
27   denied by the court, then the Receiving Party may file the information in the public
28   record unless otherwise instructed by the court.
                                                11
 1   13.   FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3   days of a written request by the Designating Party, each Receiving Party must return
 4   all Protected Material to the Producing Party or destroy such material. As used in this
 5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6   summaries, and any other format reproducing or capturing any of the Protected
 7   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 8   must submit a written certification to the Producing Party (and, if not the same person
 9   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
10   category, where appropriate) all the Protected Material that was returned or destroyed
11   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
12   compilations, summaries or any other format reproducing or capturing any of the
13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
14   archival copy of all pleadings, motion papers, trial, deposition, and hearing
15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16   reports, attorney work product, and consultant and expert work product, even if such
17   materials contain Protected Material. Any such archival copies that contain or
18   constitute Protected Material remain subject to this Protective Order as set forth in
19   Section 4 (DURATION).
20

21   14.   Any violation of this Order may be punished by any and all appropriate
22   measures including, without limitation, contempt proceedings and/or monetary
23   sanctions.
24

25   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
26
     DATED: March 9, 2020                        /S/ Frederick F. Mumm
27                                             FREDERICK F. MUMM
28                                             United States Magistrate Judge
                                               12
 1
                                      EXHIBIT A

 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of J. R. by and through her guardian ad litem et al. v. Oxnard
 9   School District, Case No.: 2:17-cv-04304-JAK-FFM. I agree to comply with and to
10   be bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                13
